            Case 6:20-bk-01028-LVV         Doc 3     Filed 02/21/20    Page 1 of 2




                                               Certificate Number: 15725-FLM-CC-034121357


                                                              15725-FLM-CC-034121357




                    CERTIFICATE OF COUNSELING

I CERTIFY that on February 21, 2020, at 10:04 o'clock AM EST, Steve Trover
received from 001 Debtorcc, Inc., an agency approved pursuant to 11 U.S.C. 111
to provide credit counseling in the Middle District of Florida, an individual [or
group] briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   February 21, 2020                      By:      /s/Jeffrey Figueroa


                                               Name: Jeffrey Figueroa


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
            Case 6:20-bk-01028-LVV         Doc 3     Filed 02/21/20    Page 2 of 2




                                               Certificate Number: 15725-FLM-CC-034121358


                                                              15725-FLM-CC-034121358




                    CERTIFICATE OF COUNSELING

I CERTIFY that on February 21, 2020, at 10:04 o'clock AM EST, Holly Trover
received from 001 Debtorcc, Inc., an agency approved pursuant to 11 U.S.C. 111
to provide credit counseling in the Middle District of Florida, an individual [or
group] briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   February 21, 2020                      By:      /s/Jeffrey Figueroa


                                               Name: Jeffrey Figueroa


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
